Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-16-00519-CV

                                        Loren BREWER,
                                            Appellant

                                                 v.

                  SCHLUMBERGER TECHNOLOGY CORPORATION,
              Schlumberger, N.V. a/k/a Schlumberger Limited, and Jose Salazar Jr.,
                                          Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53692-CV
                        Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellees Schlumberger Technology Corporation, Schlumberger, N.V. a/k/a
Schlumberger Limited, and Jose Salazar Jr. recover their costs of this appeal, if any, from appellant
Loren Brewer.

       SIGNED September 28, 2016.


                                                  _________________________________
                                                  Marialyn Barnard, Justice